Citation Nr: 0937792	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a 
low back disability for the period from February 1, 2006, to 
February 3, 2009.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

3.  Entitlement to a rating in excess of 30 percent for a 
right leg disability.

4.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
Veteran's rating for a low back disability (chronic 
lumbosacral strain with degenerative changes and limitation 
of motion) from 20 to 10 percent, effective May 5, 2004; 
denied a rating in excess of 30 percent for a right leg 
disability (malunion of the right proximal femur with 
degenerative joint disease and avascular necrosis of the 
femoral head with shortening of the right lower extremity); 
granted service connection and assigned a 20 percent rating 
for a right knee disability (chronic right knee strain); and 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).  In a March 2005 
decision, the RO restored the Veteran's 20 percent rating for 
his low back disability on the grounds of clear and 
unmistakable error, but then proposed that the rating be 
reduced at a future date.  In a subsequent rating decision 
dated in November 2005, the RO reduced the Veteran's low back 
disability rating from 20 to 10 percent, effective February 
1, 2006.  

In August 2006, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  In April 
2007, the Board remanded the claims for additional 
development.  Thereafter, in a June 2009 rating decision, the 
RO granted an increased rating of 20 percent for the 
Veteran's low back disability, effective February 4, 2009.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that during the pendency of this 
appeal, the RO issued a June 2009 rating decision granting 
the Veteran's TDIU claim.  As the grant of TDIU constitutes a 
full grant of the benefit sought on appeal, that issue is no 
longer before the Board.  Even though a TDIU rating has been 
granted, however, the Veteran is still entitled to 
adjudication of claims for individual disabilities and, thus, 
his low back, right leg, and right knee claims remain on 
appeal.  Colayong v. West, 12 Vet. App. 524 (1999).

As a final introductory matter, the Board recognizes that the 
Veteran appears to have raised the issue of service 
connection for a upper back disability as secondary to his 
low back disability in his May 2006 substantive appeal.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.

The issue of entitlement to an increased rating for a right 
knee disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's 20 percent rating for a low back disability 
had been in effect for more than five years at the time of 
the effective date of the reduction.  

2.  The RO did not comply with the procedural notice 
requirements for reducing the Veteran's disability rating.  
Specifically, the RO did not address whether the VA 
examination used as a basis for the reduction was as full and 
complete as the examination and treatment records on which 
the initial 20 percent rating was predicated.  Nor did the RO 
discuss whether the findings of the VA examination used to 
reduce the Veteran's rating demonstrated sustained 
improvement in the Veteran's low back disability under the 
ordinary conditions of life.  

3.  Since October 31, 2003, the date of claim for an 
increased rating, the Veteran's low back disability has been 
manifested by subjective complaints of pain and objective 
findings of degenerative changes, forward flexion limited to 
no more than 35 degrees, extension to 15 degrees, and left 
and right lateral bending to 25 degrees.  Ankylosis has not 
been shown, and there have been no clinical findings of lack 
of endurance, fatigability, or incoordination associated with 
repetition of motion.  Nor has there been any demonstration 
of neurological manifestations associated with the Veteran's 
low back disability.

4.  Since October 31, 2003, the date of claim for an 
increased rating, the Veteran's right lower extremity has 
been measured as 2.5 inches shorter than his left.  His right 
leg disability has been manifested by subjective complaints 
of pain and objective findings of degenerative changes, 
flexion to 35 degrees, extension to 0 degrees, abduction to 5 
degrees, and adduction to 15 degrees.  Lack of endurance, 
fatigability, or incoordination associated with repetition of 
motion, have not been shown.  Nor have there been any 
clinical findings of neurological deficits. 


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent rating for the Veteran's low 
back disability is warranted, effective February 1, 2006.  38 
C.F.R. §§ 3.105(e), 3.344 (2009).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5237, 5242, 5243, 8520 (2009).  

3.  The criteria for a rating in excess of 30 percent for a 
right leg disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 
5250, 5251, 5252, 5253, 5254, 5255, 5275, 8529 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2009).  When rating a service-connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009) 
should only be considered in conjunction with diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine 
and hip are considered major joints.  38 C.F.R. § 4.45 
(2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010 (2009).  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

Low Back Disability

At the outset, the Board observes that the RO framed the 
Veteran's low back disability claim as a single issue of 
entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.  However, after the 
Veteran filed his claim for an increased rating on October 
31, 2003, the RO determined that the Veteran's low back 
condition had improved and reduced the rating for that 
disability from 20 to 10 percent, effective February 1, 2006.  
The RO subsequently assigned a 20 percent disability rating, 
effective February 4, 2009.  Therefore, the Board finds that 
the Veteran's back disability claim is most accurately 
characterized as presenting separate issues of entitlement to 
a restoration of a 20 percent disability rating for the 
period from February 1, 2006, to February 3, 2009, and 
entitlement to a rating in excess of 20 percent at any time 
throughout the pendency of the appeal.

Where the reduction in rating of a service-connected 
disability is considered warranted and the lower rating would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The Veteran will be notified and given 60 
days to present additional evidence.  38 C.F.R. § 3.105(e) 
(2009).

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3. 344(a) 
(2009).  The rules regarding stability of disability 
evaluations are specifically applicable to ratings which have 
continued for five years or more at the same level.  38 
C.F.R. § 3. 344(c) (2009).  The five-year period is 
calculated from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413 (1995).

Moreover, where a Veteran's schedular rating has been both 
stable and continuous for five years or more, the rating may 
be reduced only if the examination on which the reduction is 
based is at least as full and complete as that used to 
establish the higher evaluation.  38 C.F.R. § 3.344(a).  
Ratings on account of a disease subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Furthermore, even when 
material improvement in the mental or physical condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  Care must be taken, however, to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that sustained improvement in 
a disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  
38 C.F.R. §§ 4.1, 4.2, 4.13 (2009); Brown v. Brown, 5 Vet. 
App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A Veteran's disability rating will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288 (1999).

In this case, the Veteran was granted service connection and 
assigned a 20 percent rating for a low back disability, 
effective July 21, 1999.  By a November 2005 rating decision, 
the RO reduced the Veteran's low back disability rating to 10 
percent, effective February 1, 2006.  Because the Veteran's 
20 percent rating was in effect for more than five years, the 
rules regarding stability of disability evaluations are 
applicable.  38 C.F.R. § 3.344(c).  Thus, that 20 percent 
disability rating is not subject to reduction on the basis of 
any one examination, unless all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Brown v. Brown, 5 Vet. App. 413 
(1993).

In its March 2005 proposed rating reduction, the RO discussed 
the clinical findings of a February 2004 VA spine examination 
report in support of why a reduced rating of 10 percent was 
warranted for the Veteran's low back disability.  
Significantly, however, the RO did not address whether the VA 
examination used as a basis for the reduction was as full and 
complete as the September 1999 VA examination and VA 
treatment records on which the initial 20 percent rating was 
predicated.  Nor did the RO discuss whether the findings of 
the February 2004 VA examination demonstrated sustained 
improvement in the Veteran's low back disability under the 
ordinary conditions of life.  Moreover, neither the November 
2005 rating decision that reduced the Veteran's low back 
rating nor the April 2006 statement of the case contained any 
additional analysis in that regard.  Rather, they simply 
indicated why a 10 percent rating was warranted based on the 
February 2004 VA examination.  Furthermore, none of the March 
2005, November 2005, or April 2006 documents referred to or 
cited the provisions of 38 C.F.R. § 3.344.

As the failure to consider and apply the provisions of 38 
C.F.R. § 3.344, if applicable, renders a rating decision void 
ab initio, the 20 percent rating assigned for the Veteran's 
low back disability must be restored, effective February 1, 
2006, the date of the rating reduction.  Greyzck v. West, 12 
Vet. App. 288 (1999).  Because a restoration is warranted in 
view of the procedural defect, the Board need not address, 
from an evidentiary standpoint, the actual merits of the 
reduction.  The Board's inquiry does not end here, however, 
as it must now determine whether the Veteran has been 
entitled to a rating in excess of 20 percent for his low back 
disability at any time throughout the pendency of this 
appeal.

Parenthetically, the Board notes that, since the Veteran 
filed his claim for an increased rating in October 2003, the 
regulations for rating disabilities of the spine in effect 
prior to September 23, 2002; and September 26, 2003, are not 
for application.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  

In view of the Board's decision to restore the Veteran's 20 
percent rating, his low back disability has been effectively 
rated 20 percent disabling rating throughout the relevant 
appeals period under DC 5237-5242.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic 
Code 5237 contemplates lumbosacral strain, while DC 5242 
pertains to degenerative arthritis of the spine lumbosacral 
strain, both of which are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242 (2009),General Rating Formula for 
Diseases and Injuries of the Spine (2009).  Other applicable 
diagnostic codes include DC 5243, the revised diagnostic code 
for intervertebral disc syndrome (IDS), which are also rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, DCs 5243 (2009). 

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  The Board thus turns to the 
applicable criteria.

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes resulting from 
intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5241, 5242, 5243 (2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2009).

The pertinent evidence of record during the relevant appeals 
period includes reports of VA spine examinations dated in 
February 2004 and February 2009 and the Veteran's written 
statements and testimony before the Board.  

On examination in February 2004, the Veteran complained of 
"constant and daily" low back pain with a baseline 
intensity of 8 on a scale of 1 to 10.  He reported that his 
low back symptoms were exacerbated by walking more than 50 
feet.  He denied any radicular manifestations or other 
neurological problems, including bowel and bladder 
abnormalities, associated with his low back disability.  
However, he complained that his low back symptoms, in tandem 
with his other orthopedic disabilities, affected his ability 
to work and perform daily and repetitive tasks.  The Veteran 
stated that while he took over-the-counter medications to 
alleviate his low back symptoms, such medications did not 
resolve those symptoms.

On physical examination, the Veteran demonstrated flexion to 
90 degrees, extension to 30 degrees, and lateral rotation and 
bending to 25 degrees, bilaterally, with all ranges of motion 
limited by pain.  However, it was expressly noted that the 
Veteran's range of motion was not limited due to 
fatigability, lack of endurance, or incoordination.  
Neurological testing was negative for any sensory, motor, or 
reflex deficiencies.

X-rays taken contemporaneously with the examination revealed 
minimal dextroscoliotic curvature of the lumbar spine, with 
slight anterior marginal spurring involving the superior 
vertebral plates of the L4 and L5 vertebrae.  Additionally, 
small triangular-shaped bone density changes were noted in 
the L4 vertebrae and attributed to old trauma or "possibly 
unfused epiphyseal plate."  No ankylosis, reverse lordosis, 
or other spinal abnormalities were found.

Following the above VA examination, the Veteran submitted 
written statements and testimony before the Board indicating 
that his limitation of motion and related low back symptoms 
were worse than the February 2004 VA examination report 
indicated.  He further noted that he suffered from chronic 
and severe low back pain and stiffness that prevented him 
from carrying his infant daughter and performing other daily 
activities.  However, the Veteran testified at his August 
2006 Board hearing that he continued to work fulltime as a 
mechanic and that, despite his disabilities, he "had not 
missed a day of work in three years."

Pursuant to the Board's April 2007 remand, the Veteran was 
afforded a follow-up VA spine examination in February 2009 in 
which he complained of worsening low back pain.  While the 
Veteran described his back pain was "constant" in nature, 
he noted that his symptoms tended to flare up when he got out 
of bed in the mornings and when he walked distances greater 
than half a block.  The Veteran added that his low back and 
other orthopedic disabilities, specifically, his right hip 
and knee conditions, interfered with his ability to drive and 
had forced him to retire from his prior occupation.  The 
Veteran stated that he was recently married and had two young 
children whom he looked after while his wife worked.  

On physical examination, the Veteran was found to have the 
following ranges of motion:  forward flexion to 35 degrees, 
extension to 15 degrees, left and right lateral bending to 25 
degrees, with all ranges of motion limited by pain.  Lateral 
rotation does not appear to have been attempted.  While it 
was noted that the Veteran used a cane to ambulate and walked 
with limp, that was attributed to the shortening of his right 
lower extremity, rather than his low back disability.  It was 
also noted that the Veteran experienced "percussion pain 
across the area of his lower back" and that he exhibited 
"palpable muscle spasm of the lumbar spine."  However, no 
additional limitation of motion due to fatigability, lack of 
endurance, or incoordination was noted.  Nor were there any 
complaints or clinical findings of neurological deficiencies 
associated with his low back disability.

In addition to the physical examination, the Veteran 
underwent X-rays of his lumbar spine, which revealed mild 
levoscoliosis with spondylosis at the L2, L3, and L4 
vertebrae.  Ankylosis and other additional spinal 
abnormalities were not shown.

The Board now turns to the relevant diagnostic criteria.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, an increased rating of 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2009).  

Throughout the entire appeals period, the Veteran's ranges of 
motion have fallen at most within the requirements for a 20 
percent rating: forward flexion greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion not 
greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 (2009).  
Even considering the February 2009 VA examiner's findings of 
painful motion, the Veteran's low back disability has not 
been shown to result in limitation of flexion of the 
thoracolumbar spine to 30 degrees or less.  Nor has favorable 
ankylosis of the entire thoracolumbar spine been shown.  
38 C.F.R. § 4.71a, DCs 5237, 5243.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the thoracolumbar spine, the 
Board turns to the question of whether the Veteran is 
entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

At his February 2009 VA spine examination, the Veteran 
reported that he experienced great difficulty getting out of 
bed in the morning due to his low back disability and that 
this condition prevented him from working.  However, he has 
not reported, nor does the clinical evidence show, any 
incapacitating episodes as a result of his lumbar spine 
disability within any 12-month time period.  The record 
otherwise does not demonstrate that the Veteran has been 
prescribed bed rest by a physician since the date of service 
connection.  Accordingly, the Board finds that he is not 
entitled to higher rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Veteran's 
ranges of motion were assessed at each of his VA examinations 
conducted in February 2004 and February 2009.  At the more 
recent VA examination, the Veteran displayed more limited 
ranges of motion, with forward flexion to 35 degrees, 
extension to 15 degrees, left and right lateral bending to 25 
degrees, with all ranges of motion limited by pain.  
Nevertheless, even these findings would warrant a rating of 
no more than 20 percent under the general rating formula.  
The requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, have neither been contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123, 4.124a (2009).

The Board has found that the Veteran is not entitled to a 
rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect during the relevant appeals period.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the Veteran complained of flare-
ups, those occurred only after certain activities, such as 
after prolonged walking or getting out of bed.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, there is no 
evidence of record suggesting that the effects of the 
Veteran's back disability went beyond those contemplated in 
the 20 percent rating assigned since the date of service 
connection.  Indeed, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish pain, weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
rating during that period.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the Veteran is 
entitled to a separate rating for any neurological 
manifestations.  DC 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, DC 8520 (2009).  DC 8620 refers to neuritis 
of the sciatic nerve, and DC 8720 refers to neuralgia of the 
sciatic nerve.

The Veteran has not complained that his low back disability 
is productive of radicular pain and weakness in his lower 
extremities, bilaterally.  Additionally, the detailed 
neurological testing conducted at the time of his February 
2004 was negative for any sensory, motor, and reflex 
abnormalities.  The Board acknowledges that on his most 
recent VA examination in February 2009, the Veteran was found 
to have palpable muscle spasms and "percussive pain" 
throughout his lumbar spine.  However, there were no clinical 
findings of radiating pain to his lower extremities or other 
neurological manifestations associated with his low back 
disability.  The examiner did not identify or diagnose any 
neurologic disability due to the back disability.

Based on the foregoing, the Board concludes that the clinical 
evidence of record overall does not support an award of any 
separate rating for neurological manifestations of his back 
disability in his lower extremities under DC 8520.  The 
evidence does not show that any medical examiner has 
indentified neurological symptomatology that is independently 
ratable.

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's lumbar 
spine disability has not warranted a rating greater than 20 
percent, and that he is not entitled to separate ratings for 
the neurological manifestations of that disability in his 
lower extremities throughout the pendency of this appeal.  As 
the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his low back disability, 
that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Leg Disability

As discussed in further detail, below, the Board finds that a 
remand is necessary with respect to the Veteran's right knee 
disability claim.  Nevertheless, that does not preclude 
adjudication of his claim for an increased rating for a right 
leg disability as the evidence of record shows that those 
conditions are distinct and ratable under different 
diagnostic codes.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Throughout the pendency of this appeal, the Veteran's right 
leg disability has been assigned a 30 percent rating under DC 
5275, which contemplates shortening of the bones of the lower 
extremity.  38 C.F.R. §4.71a, DC 5275.  

Under that code, a 30 percent rating is assigned when the leg 
shortening is from 2.5 to 3 inches (6.4 centimeters to 7.6 
centimeters).  A 40 percent rating is warranted when the 
shortening is from 3 to 3.5 inches (7.6 centimeters to 8.9 
centimeters).  A 50 percent rating is assigned when the 
shortening is from 3.5 to 4 inches (8.9 to 10.2 centimeters).  
A maximum 60 percent rating is assigned for shortening in 
excess of 4 inches (10.2 centimeters).  

The pertinent evidence of record includes the Veteran's VA 
examinations conducted in February 2004 and February 2009.  
Additionally, the Board acknowledges that at his August 2006 
hearing, the Veteran indicated that his right leg disability 
interfered with his ability to perform certain daily living 
activities, including tying his shoelaces and clipping his 
toenails.  The Veteran also testified that he had received 
treatment for his right leg disability from a private 
physician.  Thereafter, the record was held open for an 
additional 60 days so that the Veteran could submit treatment 
records from that private physician.  However, the Veteran 
did not submit any additional evidence within that period.  
Consequently, any additional information that may have been 
elicited in support of the Veteran's claim for an increased 
rating for his right leg disability was not obtained because 
of his failure to cooperate.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

On his February 2004 VA examination, the Veteran reported 
that in 1981, during his period of active service, he had 
been involved in a serious motor vehicle accident and 
fractured his right femur.  The injury, which required open 
reduction and internal fixation of his right leg, resulted in 
vascular necrosis and residual shortening of that extremity.  
The Veteran complained of current "constant and unremitting 
stiffness" in his right hip in association with "constant 
and daily dull pain."  He rated his right hip pain as an 8 
on a scale of 1 to 10, but reported that it worsened with 
prolonged periods of ambulation.  The Veteran stated that he 
periodically used crutches to relieve his pain and that he 
treated his symptoms with over the counter medication.  

On physical examination, his right leg was noted to be 2.5 
inches shorter than his left.  Range of motion examination of 
the right hip showed flexion to 80 degrees, extension to 10 
degrees, abduction to 20 degrees, adduction to 10 degrees, 
internal rotation to 10 degrees, and external rotation to 15 
degrees.  It was expressly noted that while all ranges of 
motion were limited by pain, there was no additional 
limitation of motion due to fatigability, lack of endurance, 
or incoordination.  Nor were any neurological abnormalities 
found with respect to the Veteran's right lower extremity.  

Radiographic examination of the right hip revealed moderate 
femoral head deformity, suggestive of post-avascular necrosis 
changes.  It was noted that the orthopedic screws remained in 
place around the femoral head and neck region and that 
superimposed degenerative arthritic changes had occurred 
around the hip joint.  Additionally, localized bony exostosis 
was noted along the medial margination of the proximal femur.  
Ankylosis was not shown.  Nor were any other signs of bone or 
soft tissue abnormalities.

On follow-up VA examination in February 2009, the Veteran 
complained of worsening hip pain.  His right leg was again 
measured as 2.5 inches shorter than his left lower extremity.  
Range of motion testing of the right hip revealed flexion to 
35 degrees, extension to 0 degrees, abduction to 5 degrees, 
and adduction to 15 degrees.  There were no reports of 
additional limitation of motion due to pain, fatigability, 
lack of endurance, or incoordination.  Contemporaneous X-rays 
showed retained hardware in the right hip with a markedly 
deformed joint area and marked degenerative changes, all of 
which were noted to be more advanced than on the prior VA 
examination.  Based on the results of the examination and 
taking into account the Veteran's current unemployment, the 
VA examiner concluded that the Veteran's right hip and leg 
length discrepancy "would seriously interfere [with] any 
gainful employment in any occupation."

Turning to the relevant diagnostic criteria, the Board notes 
that, on both the February 2004 and February 2009 VA 
examinations, the only examinations during the pendency of 
this appeal in which the Veteran's leg length was measured, 
his right leg was found to be 2.5 inches shorter than his 
left leg.  This discrepancy is the minimum necessary to 
qualify for a 30 percent rating under DC 5275.  The 
requirements for a higher rating of 40 percent, shortening is 
from 3 to 3.5 inches (7.6 centimeters to 8.9 centimeters), 
are not shown.

The Board has also considered whether any alternate code 
sections might allow for an increased rating for the 
Veteran's right leg disability.  Such rating criteria 
includes DCs 5250 (hip ankylosis), 5251 (limitation of thigh 
extension), 5252 (limitation of thigh flexion), 5253 (thigh 
impairment), 5254 (hip flail joint), and 5255 (impairment of 
the femur).  However, a note following DC 5275 provides that 
a rating based on shortening of the leg may not be combined 
with other ratings for fracture or faulty union in the same 
extremity.  Thus, a separate rating may not be assigned under 
the above rating codes.  

In any event, the Board finds that the Veteran's right leg 
disability would not entitle him to rating in excess of 30 
percent under DC 5255.  Under that code, a 30 percent 
disability rating is warranted when there is malunion of the 
femur with marked knee or hip disability.  A higher rating of 
60 percent contemplates fracture of surgical neck of the 
femur with false joint, or fracture of shaft or anatomical 
neck of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace.  That has not been 
demonstrated in this case.

Nor is the Veteran entitled to a higher disability rating 
under the other diagnostic codes that pertain to disabilities 
of the hip and thigh.  The Veteran is already assigned a 
rating of 30 percent, which represents or exceeds the maximum 
schedular rating available for limitation of extension of the 
thigh (DC 5251) and impairment of the thigh (DC 5253).  
Additionally, in the absence of any showing of ankylosis or 
limitation of flexion of the thigh to 10 degrees, or problems 
associated with a hip flail joint, a rating in excess of 30 
percent is not warranted under DCs 5250 (ankylosis of the 
hip), 5252 (limitation of flexion of the thigh), or 5254 
(hip, flail joint).

While the Veteran has complained of painful flare-ups in 
connection with his right leg pain, those have been noted to 
occur only after certain activities, such as prolonged 
walking.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, 
while the Veteran has been found to exhibit painful motion in 
his right hip, there is no evidence of record suggesting that 
the effects of his disability would entitle him to a rating 
higher than 30 percent under the relevant limitation-of-
motion code.  DC 5252 (limitation of flexion of the thigh).  
Indeed, the Veteran's complaints do not, when viewed in 
conjunction with the clinical findings on his February 2004 
and February 2009 VA examinations, tend to establish pain, 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher rating throughout the 
relevant appeals period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Additionally, while the Veteran has been found on X-ray to 
have marked degenerative changes in his right hip resulting 
from prior trauma, he is already in receipt of a 30 percent 
rating which exceeds the maximum schedular rating under DC 
5010, which contemplates traumatic arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.

The Board acknowledges that under DC 8529, which contemplates 
paralysis of the external coetaneous nerve of the thigh, a 
separate noncompensable percent rating is warranted where the 
evidence shows mild or moderate paralysis while a10 percent 
rating is warranted where the evidence shows severe to 
complete paralysis.  38 C.F.R. § 4.124a, DC 8529 (2009).  
However, the medical evidence of record, described above, 
does not demonstrate the Veteran's right leg disability is 
accompanied by any neurological deficits.  The Board 
therefore finds that the Veteran is not entitled to a 
separate rating for any neurological manifestations of his 
right leg disability under DC 8529.  

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time since October 31, 
2003, when the Veteran filed his claim for an increased 
rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, while the Board recognizes the clinical evidence 
showing that the Veteran's right leg disability has worsened 
during the pendency of this appeal, the weight of the 
credible evidence demonstrates that at no time during that 
period has the Veteran's right leg disability warranted more 
than a 30 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2009).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based, as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).  However, the Board finds in this case 
that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that the 
symptoms of his service-connected low back and right leg 
disabilities prevent him from working and that the February 
2009 VA examiner found that he was unemployable due to those 
disabilities.  However, the record reflects that the Veteran 
has already been assigned a TDIU rating due to his combine 
service-connected orthopedic disabilities.  There is no 
indication that his overall level of impairment goes beyond 
that contemplated in the disability ratings that have already 
been assigned due solely to his right leg disability.  His 
conditions also have not been shown to warrant frequent or, 
indeed, any periods of hospitalization throughout the 
relevant appeals period, or to otherwise render impractical 
the application of the regular schedular standards.  In light 
of the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, VA sent correspondence in February 2004 and October 
2007, rating decisions in July 2004, March 2005, November 
2005, and June 2006, a statement of the case in April 2005, 
and a supplemental statement of the case in November 2008.  
Those documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2009 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

A 20 percent rating for a low back disability is restored for 
the period from February 1, 2006, to February 3, 2009.  
However, a rating in excess of 20 percent for a low back 
disability is denied.

A rating in excess of 30 percent for a right leg disability 
is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's right knee claim.

Parenthetically, the Board notes that, while the Veteran's 
right knee disability has been rated 20 percent disabling 
under DC 5257 (other impairment of the knee), DCs Codes 5003 
(degenerative arthritis), 5010 (traumatic arthritis), 5260 
(limitation of flexion of the leg); and 5261 (limitation of 
extension) are also potentially applicable.

Pursuant to the Board's prior remand, the Veteran was 
afforded a February 2009 VA examination in which the full 
active range of motion of his left knee was assessed as 0 to 
130 degrees and he was noted to have "some palapable 
thickening and or swelling" in that joint, with measurable 
varus in the weight bearing position and crepitus on flexion 
and extension.  Significantly, however, no range of motion 
findings were made with respect to the Veteran's right knee, 
which is at issue in this appeal.  Moreover, while the 
February 2009 VA examiner noted that X-rays of the right knee 
were "essentially unremarkable," there is no indication 
that the examiner considered all the regulations applicable 
to the Veteran's service-connected knee disability, and not 
all evidence needed to rate that disability was obtained.  In 
its July 2009 supplemental statement of the case, the RO 
denied the Veteran's right knee claim based on a lack of 
evidence of severe subluxation or instability under DC 5257, 
but did not indicate that it had considered the other rating 
codes applicable to the Veteran's claim.

In light of the foregoing, the Board finds that an additional 
VA examination with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the Veteran's claim.  Thereafter, the claim should 
be readjudicated with appropriate consideration of all 
applicable rating criteria for knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right knee disability.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examination report should set forth 
all current complaints, findings, and 
diagnoses.  The report should include 
range of motion findings, instability 
findings, and should state whether 
ankylosis is present.  The report 
should address any pain on motion, 
fatigability, incoordination, excess 
motion, weakened motion, or limited 
motion and should state any additional 
functional impairment, particularly on 
repetitive motion or with flare-up.  
Finally, the examiner should discuss 
all instances of surgical intervention 
affecting the Veteran's right knee.

2.  Then, readjudicate the Veteran's 
right knee claim.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case that 
notifies the Veteran of the applicable 
rating criteria, including Diagnostic 
Codes (DCs) 5003 (degenerative 
arthritis), 5010 (traumatic arthritis), 
5257 (other impairment of the knee), 
5260 (limitation of flexion of the 
leg); and 5261 (limitation of 
extension).  38 C.F.R. § 4.118, DCs 
5003, 5010, 5257, 5260, 5261 (2009).  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


